DETAILED ACTION
The amendment filed on May 5, 2022 has been entered.
Claims 1-2, 4-7, 9-18 and 21-31 are pending and claims 23-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 15 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al. (2005/0133211).
	Osborn et al. discloses a method of controlling cooling water treatment comprising:
receiving data (data acquisition circuitry 64) from a plurality of sensors 62 (paragraph 31) indicative of at least a temperature of a cooling water stream 32 (paragraphs 25-26) entering a heat exchanger 12, a temperature of the cooling water stream 34 exiting the heat exchanger 12, a temperature of a process stream 24 (paragraphs 24 and 26) entering the heat exchanger 12, and a temperature of the process stream 26 (paragraphs 24 and 26) exiting the heat exchanger 12;
determining 80 a heat transfer efficiency (data processing circuitry 66) for the heat exchanger 12 based on the received data from the plurality of sensors 62;
establishing 96 a heat transfer efficiency trend (paragraph 57-58) for the heat exchanger 12 over a period of time 104; 
detecting 98 a change in the heat transfer efficiency trend; and
controlling 70 addition of a chemical additive (output/control circuitry 68 in paragraph 32) into the cooling water stream 32 in response to the change detected in the heat transfer efficiency trend for the heat exchanger 12.
Regarding claim 2, Osborn et al. discloses establishing 96 the heat transfer efficiency trend comprises fitting a single order curve 108 (Figure 7) to the heat transfer efficiency determined for the heat exchanger over the period of time 104, the single order curve 108 having a slope, and
detecting 98 a change in the heat transfer efficiency trend comprises determining 94 a change in the slope equal to or greater than a threshold amount.
Regarding claim 5, Osborn et al. (paragraph 59) discloses establishing 96 the heat transfer efficiency trend for the heat exchanger over the period of time 104 comprises 
determining the heat transfer efficiency for the heat exchanger 12 at least once per day (i.e. real-time) over the period of time 104.
Regarding claim 15, Osborn et al. (paragraph 35) discloses comprising smoothing the data 74 corresponding to the temperature of the cooling water stream entering the heat exchanger 12, the temperature of the cooling water stream exiting the heat exchanger 12, the temperature of the process stream entering the heat exchanger 12, and the temperature of the process stream exiting the heat exchanger 12,
	wherein determining 80 the heat transfer efficiency comprises determining the heat transfer efficiency using smoothed temperature values.
Regarding claim 21, Figure 1 of Osborn et al. (paragraph 37) discloses the heat exchanger 12 is a shell and tube heat exchanger.
	Regarding claim 22, Figure 2 of Osborn et al. (paragraph 27-28) discloses the process stream 28 comprises fouling material 42 that deposits in the heat exchanger causing the heat transfer efficiency to decrease over the period of time, the cooling water stream 32 comprises fouling material 44 that deposits in the heat exchanger causing the heat transfer efficiency to decrease over the period of time.  The specific amount of fouling material 42 deposited by the process stream 28 is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired threshold amount of fouling material based on the characteristics of the process stream.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Osborn et al. (2005/0133211).
Osborn et al. discloses all the claimed limitations except the specific the threshold amount.
The specific the threshold amount is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired threshold amount to meet desired design requirements based on the working fluids and operating environment.
Regarding claim 7, the specific time period range is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired time period range to meet desired design requirements based on the working fluids and operating environment.
	Regarding claim 9, it would have been obvious to employ the period of time 104 beginning upon the heat exchanger 12 being placed in service following cleaning in order to form a baseline or benchmark for future trend analysis.
Regarding claim 17, as applied to claim 1 above, it would have been obvious to one of ordinary skill in the art to employ the method of Osborn et al. to multiple heat exchangers 12, since it is obvious to use a known technique to improve similar devices in the same way.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007)  In this instance, systems employing multiple heat exchangers versus a single heat exchanger are well known.
	Regarding claim 18, as applied to claim 1 above, the claim limitations are met.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Tsou et al. (5,590,706).
	Osborn et al. discloses the fundamental heat transfer coefficient equation, Q for counter-current flow (paragraphs 44-45), but does not disclose other fundamental equations in determining heat transfer efficiency, U.
	Tsou et al. (Figure 9) discloses a method of determining heat transfer efficiency for the heat exchanger 112 comprising:
receiving data from a plurality of sensors 114, 115 indicative of at least a temperature, t1 of a cooling water stream entering a heat exchanger 12, a temperature t2 of the cooling water stream exiting the heat exchanger 12, a temperature T1 of a process stream entering the heat exchanger 12, and a temperature T2 of the process stream exiting the heat exchanger 12;
wherein heat transfer efficiency is calculated by fundamental equations including the heat transfer coefficient, U (step 7) with heat flux QH (column 4, line 39) and the LMTD (log mean temperature difference (step 6) (with corresponding nomenclature in column 7) for the purpose of monitoring the fouling condition of the heat exchanger 12.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. fundamental equations for the purpose of monitoring the fouling condition of the heat exchanger as recognized by Tsou et al..

Claim(s) 10-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Hoots (5,171,450).
	Osborn et al. does not disclose the chemical additive is injected at a cooling tower (paragraph 60) upstream of an inlet of the heat exchanger 12 that receives the cooling water stream 32 entering the heat exchanger 12.
Hoots (Figure 1) discloses controlling cooling water treatment comprising:
controlling addition of a chemical additive (i.e. treating agent from supply CA) into a cooling water stream RW;
wherein the chemical additive is injected at a cooling tower TW upstream of an inlet of a heat exchanger HE that receives the cooling water stream RW entering the heat exchanger HE for the purpose of pretreating the cooling water to preclude potential damage to the heat exchanger.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. the chemical additive is injected at a cooling tower upstream of an inlet of a heat exchanger that receives the cooling water stream entering the heat exchanger for the purpose of pretreating the cooling water to preclude potential damage to the heat exchanger as recognized by Hoots.
	Regarding claim 11, Figures 1-2 of Hoots (column 6, lines 9-11) discloses pump P3 controlling addition of the chemical additive by increasing a flow rate at which the chemical additive is introduced into the cooling water stream RW.
Regarding claim 12, Hoots (column 2, lines 48-56) discloses controlling addition of the chemical additive comprises increasing a concentration of the chemical additive in the cooling water to minimize corrosion.  As applied to Osborn et al., this reduction in corrosion would increase the heat transfer efficiency trend.
Regarding claim 16, Hoots (column 1, lines 24-27) discloses the chemical additive (i.e. treating agent) is a scale inhibitor.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Fujimoto et al. (5,190,095).
	Osborn et al. does not disclose increasing a flow rate of the cooling water in response to detecting the change in the heat transfer efficiency trend.
	Fujimoto et al. discloses a heat exchanger comprising:
increasing a flow rate of the working fluid to increase the rate of heat transfer (column 4, lines 60-64) for the purpose of compensating heat transfer in light of deficiencies.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. increasing a flow rate of the cooling water to increase the rate of heat transfer for the purpose of compensating heat transfer in light of corrosion as recognized by Fujimoto et al..

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211) in view of Relenyi et al. (2014/0131283).
	Osborn et al. does not disclose determining a type of foulant present in the cooling water and selecting the chemical additive based on the determined type of foulant.
Relenyi et al. discloses controlling cooling water treatment comprising:
selecting from a variety of chemical additives for the purpose of individually controlling the respective fouling (paragraphs 8 and 26).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Osborn et al. selecting from a variety of chemical additives for the purpose of individually controlling the respective fouling as recognized by Relenyi et al..  Further, one of ordinary skill in the art would visually and/or diagnose the condition of the heat exchanger to determine the presence of a foulant based on the heat transfer efficiency trend.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 4, 7, 9 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al. (2005/0133211).” on page 4.
The instant Office action correctly states,
“Claim(s) 4, 7, 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (2005/0133211).”
Applicant's arguments have been fully considered but they are not persuasive.
Osborne et al. discloses “detecting 98 a change in the heat transfer efficiency trend; and
controlling 70 addition of a chemical additive (output/control circuitry 68 in paragraph 32) into the cooling water stream 32 in response to the change detected in the heat transfer efficiency trend for the heat exchanger 12.”
In the interview, the Examiner believed “detecting 98 a change in the heat transfer efficiency trend” of Osborne et al. to inherently include a function of change analysis.  However, this inherency requirement is unnecessary, as further explained below.
Osborne et al. (paragraph 57, reproduced below) discloses “matching” the established heat transfer efficiency trend (step 96), that is, comparing the trend against another model (e.g. Figure 7).  This comparison results in “detecting a change in the heat transfer efficiency trend” as claimed, which in turn, results in “controlling 70 addition of a chemical additive.”
 

    PNG
    media_image1.png
    76
    459
    media_image1.png
    Greyscale


As disclosed in Figure 6 of Osborne et al., after “detecting 98 a change in the heat transfer efficiency trend,” a further step 94 of determining a treatment to be performed, which in this instance, is “controlling 70 addition of a chemical additive.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763